Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

VEHICLE BATTERY PACK

Examiner: Adam Arciero	S.N. 16/990,790	Art Unit: 1727	January 21, 2022

DETAILED ACTION
The Application filed on August 11, 2020 has been entered. Claims 1-20 are currently pending and have been fully considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 13 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 10, 13 and 16 recites the limitation "the different fixing section" in line 3 of claim 6 and line 6 of claims 10, 13 and 16. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13-14, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2016/0355100 A1; as found in IDS dated July 14, 2021).
As to Claim 1, Ito et al. discloses a vehicle battery pack, comprising: a first battery module and a second battery module 31,33 arranged adjacent to the first battery module (front and back battery modules); a first cooling pipe configured to cool the first module (a branched section where the flow of coolant branches to the front battery module cooler); a second cooling pipe to cool the second module (a branched section where the flow branches to the rear battery module cooler); and a connecting pipe that communicates between the first and second cooling pipes to allow displacement of a relative position between the first and second cooling pipes (both coolers are connected as can be seen in paragraph [0033] where “together form a coolant circulation path, 103 outside the battery case 50) (Fig. 3, paragraphs [0007, 0033]).
As to Claim 2, Ito discloses wherein the first and second cooling pipes abut their respective battery modules (Fig. 3).
As to Claim 3, Ito discloses an urging member configured to urge the cooling pipes to a surface of their respective battery modules (Fig. 3 shown below).

    PNG
    media_image1.png
    580
    794
    media_image1.png
    Greyscale

	As to Claims 4 and 9, Ito discloses wherein each of the cooling pipes comprise a section located between a surface of their respective battery modules and a surface of the urging member (Fig. 3 above).
As to Claim 5, Ito discloses a fixing section configured to fix the battery modules to a base portion of the battery pack, wherein the fixing section is arranged between the battery modules and avoids the connecting pipe (Fig. 2 below). 

    PNG
    media_image2.png
    716
    873
    media_image2.png
    Greyscale

As to Claims 6, 10, 13 and 16, Ito discloses wherein each of the battery modules comprises a different fixing section to fix to the base (Fig. 2 below).

    PNG
    media_image3.png
    716
    873
    media_image3.png
    Greyscale

As to Claims 7, 11, 14, 17 and 19, Ito discloses wherein the connecting pipe extends in a perpendicular (different) direction than the straight line where the first and second pipe are connected to each other (Fig. 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0355100 A1; as found in IDS dated July 14, 2021).


    PNG
    media_image4.png
    716
    873
    media_image4.png
    Greyscale

Ito does not specifically disclose wherein the crossmember extends in a vehicle width direction. However, the courts have held that the particular placement of the crossmember and connecting pipe would not have modified the operation of the claimed device and would have been an obvious matter of design choice. See MPEP 2144.04, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the crossmember and connecting pipe of Ito to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727